DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/8/2022 has been entered and claim 7 is cancelled, thus claims 1-6 and 8-21 are currently pending in this application.  	
Allowable Subject Matter
Claims 1-6 and 8-21 are allowed. 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device, comprising “a second refractive layer on the first refractive layer, the second refractive layer having a second refractive index greater than the first refractive index, wherein an upper surface of the second refractive layer is planarized opposite the refractive opening in a region of the second refractive layer overlapping a central portion of the pixel electrode” in combination with the limitation wherein “a maximum inclination angle of a sidewall of the first refractive layer exposed by the refractive opening with respect to a lower surface of the first refractive layer is between 65 degrees and 90 degrees” as recited in claim 1; 	a display device, comprising “a second refractive layer on the first refractive layer and having a second refractive index greater than the first refractive index, the second refractive layer having a planarized surface opposite the refractive opening in a region of the second refractive layer overlapping a central portion of the pixel electrode” in combination with the limitation wherein “a difference between the second refractive index and the first refractive index is greater than or equal to 0.15” as recited in claim 12; and  	a display device, comprising “a second refractive layer on the first refractive layer, the second refractive layer overlapping the light emitting element and the pixel defining layer, and having a second refractive index greater than the first refractive index, wherein an upper surface of the second refractive layer overlapping the light emitting element is planarized  in a region of the second refractive layer overlapping a central portion of the pixel electrode” in combination with the limitation wherein “a maximum inclination angle of a sidewall of the first refractive layer with respect to a lower surface of the first refractive layer is between 65 degrees and 90 degrees” as recited in claim 19. 	Claims 2-6, 8-11, 13-18 and 20-21 are also allowed for further limiting and depending upon allowed claims 1, 12 and 19.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892